DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 3-7, and 9-16 are pending. Claims 2 and 8 are canceled. Amendment has overcome rejections under 35 USC 112(b) regarding antecedent basis for “the metal powder”, and “the conductive material”. Amendment has overcome all rejections under 35 USC 103 over Lee (US 20080282537).
Applicant’s remarks filed May 4, 2022 were helpful in demonstrating that the disclosure as filed provides sufficient support for new claims 15 and 16.
The terminal disclaimer filed on May 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11141786 has been reviewed and is accepted.  The terminal disclaimer has been recorded. In view of the terminal disclaimer the nonstatutory double patenting rejection over patent number 11141786 is withdrawn.

Claim Interpretation
Claims 13 and 14 contain quantities modified by “about”. The specification does not provide specific numerical bounds as to how “about” is to be interpreted; therefore, in order to definitively establish a range of specific activity covered by limitations modified by “about” the terms modified by “about” in claims 13, and 14 will be interpreted as encompassing ±10% of the recited numerical value. An interpretation is necessary to establish clear, objective bounds on the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US5678165).
Regarding claims 1 3-5, 10, and 13-14 Wu discloses a method comprising: forming a three-dimensional shape comprising a mixture (extruding a mixture into a green body column 1 lines 59-61, the mixture being composed of any one or combination of ceramic, glass-ceramic, glass, molecular sieve, carbon, or metal powders, cellulose ether organic binder, water insoluble hydrophobic polymer co-binder, plasticizer, and water column 1 lines 48-59). As the mixture disclosed by Wu comprises solid material dispersed in a liquid vehicle (column 1 lines 48-59), the mixture disclosed by Wu structurally meets the claimed limitation of a slurry. Wu discloses applying an electromagnetic field to the three-dimensional shape comprising the slurry (induction drying column 7 lines 39-40). As Wu discloses the drying immediately after the step of shaping (extrusion) the slurry (mixture) (column 1 lines 48-61), the induction drying disclosed by Wu (column 7 lines 39-40) is performed on the shaped (extruded) green body comprising the slurry (mixture)disclosed by Wu (column 1 lines 48-61). Applying an electromagnetic field to a shape molded using a conductive metal or slurry containing conductive metal is encompassed by the definition of 3D printing disclosed in paragraph [7] of the specification as filed.
Wu discloses that the slurry comprises a binder phase (organic binder and polymer co-binder column 1 lines 48-61) and a powder phase (column 1 lines 48-61, claim 1). Wu discloses metal powder as the powder phase (column 1 lines 48-61, claim 1), of which Wu specifically identifies iron and iron alloys as powder material (column 3 lines 45-56). An embodiment for which iron (a conductive metal) is the metal powder would meet the composition limitations of claims 1 and 4-5 and approach the composition limitation of claim 13 for the conductive metal based on a total weight of the metal powder, and iron alloys disclosed by Wu would overlap the composition requirement for the conductive metal powder (iron) based on a total weight of the metal powder recited in claims 1, 4-5, and 13-14. Wu reports composition of binder based on 100 parts by weight of the metal powder (column 5 lines 39-46). Wu discloses embodiments with 14 to 170 parts by weight of binder based on 100 parts by weight of the powder phase (column 5 lines 47-54, claim 12, calculated by summing the amounts of the binder and co-binder components which Wu discloses for the embodiment). Wu is silent on the proportion of binder in embodiments with metal powder; however, considering Wu teaches embodiments with 14 to 170 parts by weight based on 100 parts by weight of the powder phase are suitable for binding inorganic material in in the composites disclosed by Wu (column 5 lines 47-54, claim 12), it would have been obvious for one of ordinary skill in the art to mix 14 to 170 parts by weight of binder based on 100 parts by weight of the powder phase to the embodiment of metal powder and binder disclosed by the same reference which teaches such range. 14 to 170 parts by weight binder based on 100 parts by weight of the powder phase is entirely within the ranges claimed in claims 1 and 10.
Wu discloses that the metal nanoparticle is iron (column 3 lines 45-56), thereby meeting the additional limitations of claim 4. Wu is silent on the relative magnetic permeability and the conductivity of the metal powder (nanoparticles); however, relative magnetic permeability and conductivity are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of obviousness has been established. See MPEP 2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present disclosure identifies iron as an example of conductive metal which meet the claimed properties (paragraphs [13], [50], [53], instant claim 4). The iron disclosed by Wu ((column 3 lines 45-56) would necessarily have the same properties as iron and therefore meet the limitation of a relative magnetic permeability of 90 or more (claim 1), within the broad ranges of 90 to about 300,000 (claim 13) and 95 to about 300,000(claim 14) and a conductivity of 8 MS/m or more at 20°C (claim 3). Within the present disclosure iron powder (paragraph [50]), meets the permeability and conductivity requirements of claims 1, 3, 13 and 14. If the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function. 
Regarding claim 9, Wu discloses methylcellulose, which is an alkyl cellulose, as a binder (column 3 line 58 to column 4 line 3).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US5678165) as applied to claim 1 above, and further in view of Sivigny (US20100300437).
Regarding both claim 6 and claim 7, Wu teaches that any sinterable metal or metal composition can be used in the practice of the present invention (column 3 lines 45-57), but Wu does not disclose metal powder specifically meeting the size and shape limitations recited in claims 6 and 7.
Sivigny teaches a process comprising steps of forming a shape comprising feedstock of metal particles in a binder followed by a step of removing binder [0013]. Sivigny teaches iron powder [0036], [0040], and a cellulose based binder [0046]. Sivigny specifically teaches a median particle size of 25 µm (25 micron) or less and a preference for small particle sizes [0033] with a narrow size distribution range [0034]. The particles sizes taught by Sivigny allow for allow for faster debinding and sintering [0033]. Sivigny teaches that spherical particles allow for better quality, surface finish and dimensional consistency of an article formed from the powder [0035]. 
Both and Wu and Sivigny teach shaping an object with a mixture of iron powder and cellulose derived binder followed by a step of binder removal.
It would have been obvious for one of ordinary skill in the art to select the spherical particles of a size taught by Sivigny with narrow distribution [0033-35] as the powder material in the process disclosed by Wu because of the advantages on article formation and debinding which Sivigny teaches for the narrow distribution of the taught sizes for spherical powder when forming an article from a mixture of that powder and binder [0033-35]. As Sivigny teaches that the powder is sintered [0013], and Wu discloses that the powder may be any sinterable metal or metal composition can be used in the practice of the present invention (column 3 lines 45-57). Spherical powder directly meets the additional limitations recited in claim 7, and the powder size ranges disclosed by Sivigny [0033] significantly overlaps the numerical range recited in claim 6, and the distribution of the size range taught by Sivigny [0034] ensures that the numerical range will overlap the 50% particle size. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks filed May 4, 2022 were helpful in demonstrating that the disclosure as filed provides sufficient support for new claims 15 and 16.

Allowable Subject Matter
Claims 15-16 are allowed.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 15 recites a 3D printing method comprising: forming a three-dimensional shape comprising a slurry while applying an electromagnetic field, wherein the slurry must meet the specifically claimed composition requirements. Claim 15, therefore requires that some step of forming a three-dimensional shape comprising a slurry occur concurrently with a step of applying an electromagnetic field, in an overall 3D printing method.
Independent claim 16 recites a 3D printing method comprising: forming a three-dimensional shape comprising a slurry subsequent to applying an electromagnetic field to the slurry wherein the slurry must meet the specifically set forth claimed composition limitations. Claim 16 therefore requires forming a three dimensional shape comprising a slurry at some point subsequent to applying an electromagnetic field to that same slurry.
Independent claim 1 recites a 3D printing method comprising: forming a three-dimensional shape comprising a slurry, and applying an electromagnetic field to the three-dimensional shape comprising the slurry, wherein the slurry must satisfy specific claimed composition conditions. Claim 1 therefore requires forming some shape comprising a slurry and applying an electromagnetic field to a shape comprising that same slurry. Claims 11 and 12 depend on claim 1 and further limit the claimed scope by reciting ranges for forming the claimed electromagnetic field.
Wu (US5678165), the reference applied to meet all limitations of independent claim 1 does apply an electromagnetic field to a shape comprising the slurry meeting the composition limitations of independent claims 1, 15, and 16, but Wu explicitly applies the  electromagnetic filed as a drying step; therefore, claims 15 and 16 define over Wu because Wu does not teach or suggest applying the electromagnetic field concurrently with shaping, nor does Wu suggest that application of electric field precede forming a shape from the same slurry to which the electromagnetic field was applied. Wu does not disclose or teach parameters for applying the electromagnetic field of claims 11 and 12.
Lee (US 20080282537) which was previously relied upon to reject claim embodiments encompassing a slurry explicitly removes binder phase from the slurry before applying an electromagnetic field; therefore, Lee cannot meet or render obvious any of the recited independent claims. The induction frequency, previously relied upon to reject claim 12, disclosed by Lee [0027] is for a step which Lee indicates binder must necessarily be removed [0068]; therefore, Lee does not suggest such frequency would be appropriate for the drying process disclosed by Wu.
Zhang (CN102140599B) was previously relied upon to meet the applied current parameter of claim 11, but Zhang does not suggest such current as performing a drying function.
DE-3015981-A1 subjects a nickel-containing composite material to induction heating at frequencies meeting those recited in instant claim 12, but the induction in the reference causes sintering, whereas Wu sinters after binder is removed, and the sintering disclosed by Wu is not induced by induction as it is in DE-3015981-A1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20080145566 discloses forming a coating by distributing nickel (a conductive metal) particles in a binder thereby forming a slurry (paste) and then sintering in an electromagnetic field (microwave sintering).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736